DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/30/2021 & 04/30/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner. 
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s) 110 (fig. 5) need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    443
    397
    media_image1.png
    Greyscale


Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Applicant cited Havira et al (US 20140251015 A1; hereafter “Havira”).
Regarding independent claim 22,
 Havira teaches a method for inspecting railroad rail ultrasonically (Title “System And Method For Non-Destructive Testing Of Railroad Rails Using Ultrasonic Apparatuses Mounted Within Fluid-Filled Tires Maintained At Constant Temperatures”) comprising the steps of:
 providing a wheel assembly (figs. 3-6, rolling search unit 100) having a tire (figs. 3-6, tire 120) filled with an ultrasonic coupling fluid (figs. 3-6, fluid G) and mounted for rotation on an axle (figs. 3-6, shaft 112) for rolling contact with a head (not shown in figs. 3-6; see figs. 1-2, head 18 for visual aid) of an underlying rail (not shown in figs. 3-6; see figs. 1-2, rail 12 for visual aid) of the railroad, the tire (figs. 3-6, tire 120) being made of a flexible membrane material (flexible material of tire 120), whereby the tire (figs. 3-6, tire 120) forms a contact patch (contact patch of tire 120 for rail 12) when placed on the head of the underlying rail during an inspection operation ([0038] “The tire 120 is formed of a flexible material, such as polyurethane, and is filled with fluid G to a slight pressure”);
 placing an ultrasonic transducer (figs. 3-6, flaw detector 26) ([0030] “flaw detector or sensor 26 containing one or more ultrasonic transducers 28”) within the tire (figs. 3-6, tire 120) for propagating an ultrasonic beam through the coupling fluid (figs. 3-6, fluid G) and the tire (figs. 3-6, tire 120) into the head  of the underlying rail, and for receiving ultrasonic waves reflected back from defects in the underlying rail ([0040] “beams reflected off flaws, defects or other features within the underlying rail”);
 rolling the wheel assembly (figs. 3-6, rolling search unit 100) along a railroad rail with the tire (figs. 3-6, tire 120) in contact with the head of the rail while the transducer (figs. 3-6, flaw detector 26) is activated in an inspection operation; and
 pressurizing (indirectly by heat exchanger 170; noted by the Examiner as a reasonable interpretation) the ultrasonic coupling fluid (figs. 3-6, fluid G) within the tire (figs. 3-6, tire 120) to a regulated pressure during the inspection operation ([0052]; [0053] “Fourth, because increases in temperature lead to increased pressures of the fluid within a tire, controlling the temperature of the fluid within the tire enables operators to minimize the maintenance and wear-and-tear of the tire or other components within the heat transfer system”).  
Allowable Subject Matter
Claim(s) 1-21 is/are allowed.
Claim(s) 23-27 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s statement of reasons for allowance:
Regarding independent claim 1, 
 the prior art fails to disclose or motivate one skilled in the art to manufacture a rolling search unit for ultrasonic railroad rail inspection comprising (omissions/paraphrasing for brevity/clarity)  “an ultrasonic transducer supported…within the tire” and “a baffle mounted in stationary relationship on the axle in the coupling fluid within the tire to suppress rotation of the coupling fluid with the tire when the tire rotates on the axle” in further combination with the remaining limitations of the claim.
Dependent claim(s) thereof is/are likewise allowed.
Regarding independent claim 5, 
 the prior art fails to disclose or motivate one skilled in the art to manufacture a rolling search unit for ultrasonic railroad rail inspection comprising (omissions/paraphrasing for brevity/clarity)  “an ultrasonic transducer supported…within the tire” and “and a pressure regulator for regulating the pressure of the coupling fluid within the wheel assembly during an inspection operation” in further combination with the remaining limitations of the claim. 
Dependent claim(s) thereof is/are likewise allowed.
Regarding independent claim 15, 
 the prior art fails to disclose or motivate one skilled in the art to manufacture a rolling search unit for ultrasonic railroad rail inspection comprising (omissions/paraphrasing for brevity/clarity)  “an ultrasonic transducer supported…within the tire”, “a baffle mounted in stationary relationship on the axle in the coupling fluid within the tire to suppress rotation of the coupling fluid with the tire when the tire rotates on the axle”, and “a pressure regulator for pressurizing the coupling fluid within the tire in the wheel assembly” in further combination with the remaining limitations of the claim. 
Dependent claim(s) thereof is/are likewise allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding each of dependent claim(s) 23-27, 
 the prior art fails to disclose or motivate one skilled in the art to perform a method for inspecting railroad rail ultrasonically comprising “placing an ultrasonic transducer within the tire” and "pressurizing the ultrasonic coupling fluid within the tire to a regulated pressure during the inspection operation" in further combination with the remaining limitations of each of the claims, the Examiner emphasizing that the Examiner’s broad reasonable interpretation of the pressurizing as including indirectly via temperature changes (see rejection analysis thereof for independent claim 22) is no longer reasonable in further view of: the regulation as a function of speed (claims 23-25); and the use of an actual pressurizing component (claims 26-27). The Examiner’s suggestion is to amend independent claim 22 to include regulating pressure with a pressure regulator; Applicant is welcome to an interview to discuss possible amendments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856